Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 11/11/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,437,991 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Mr. Nicholas C. Russell (Reg. No. 68922) on 12/30/2021.
The claims have been amended as follows: 

1. (Currently Amended)   A system for determining an actual context of a communication, comprising: 
a classical computing apparatus comprising: 
at least one processor; 
one or more sensors executable by the at least one processor and configured to: 
capture communication variables associated with an environment in which a communication is occurring, 
a quantum computing device to determine an actual context, and (ii) in response to determining that the communication variables are capable of being analyzed by the quantum computing device, determine a subset of communication variables from the captured communication variables that require processing by a quantum processor of a quantum optimizer, and 
transmit the subset of communication variables to [[a]] the quantum optimizer; and the quantum optimizer in communication with the classical computer apparatus, the quantum optimizer comprising: 
[[a]] the quantum processor configured to: 
receive the subset of communication variables from the classical computing apparatus, and 
analyze the subset communication variables to determine an actual context of the communication as held by one or more of communication parties, 
wherein either the at least one processor or the quantum processor are configured to: 
determine that the actual context of the communication poses at least potential for a security threat to one or more of the communication parties, and 
in response to determining that the actual context poses the security threat, transmit an indication of the at least potential for the security threat.

9. (Currently Amended)  The system of Claim 1, wherein the classical computing apparatus further comprises a mobile communication device including a communication context determining application stored in the memory, executable by the processor and configured to: receive a user input that activates the one or more sensors to capture the communication variables associated with the posing at least the potential for the security threat, receive the indication of the at least the potential of the security threat.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding independent claim 1, the closest prior art made of record are:
1) Baracaldo (US 2018/0241647) teaches a system for determining an actual context of a communication (see [0021]: “One embodiment provides a framework for outgoing communication scam prevention. The framework is configured to receive an incoming communication and determine if it is a scam”), comprising: 
a classical computing apparatus comprising: at least one processor (see Fig. 1 and [0022]: “an electronic device 100 including computation resources, such as one or more processor units 110 and one or more storage units 120”), 
one or more sensors executable by the at least one processor (see Fig. 1 and [0028]: “the device 100 comprises one or more sensor modules 140 integrated in or coupled to the device 100, such as a microphone, GPS, etc”) and configured to: 
capture communication variables associated with an environment in which a communication is occurring (see [0028]: “The one or more sensor modules 140 may be utilized to monitor when the user 30 is preparing/initiating an outgoing communication. For example, if the user 30 initiates a phone call responding to an incoming communication 10 classified as suspicious incoming communication, the scam prevention system 200 may utilize a microphone of the device 100 to record the phone call; a recording of the phone call may analyzed in real-time to determine whether the user 30 is speaking with a perpetrator of a scam”. And see [0034] and Fig. 2: “the scam prevention system 200 comprises a voice-based processor 220 configured to process an incoming communication 10 comprising … a phone call. The voice-based processor 220 is configured to record and store … an incoming phone call 15 for the The Examiner interprets the transcript of text transcribed from the recorded phone call 15 as “communication variables associated with an environment in which a communication is occurring”), and 
transmit the second device (emphasis added to show the difference between the claim and the reference) (see [0034] and Fig. 2: “The recording and/or the transcript is forwarded to the incoming communication analyzer 230 for analysis. The voice-based processor 220 may be embodied on the device 100”. And see [0051]: “In one embodiment, one or more components of the system 200 may reside on one or more server devices”. When the incoming communication analyzer 230 of the system 200 resides on one server, which is different from the device 100 hosting the voice-based processor 220, Baracaldo teaches that one or more sensors of the classical computing apparatus transmit the communication variables to a second device); and 
the second device (emphasis added to show the difference between the claim and the reference) in communication with the classical computer apparatus (And see [0034] and Fig. 2: “the scam prevention system 200 comprises a voice-based processor 220 configured to process an incoming communication 10 comprising … a phone call. The voice-based processor 220 is configured to record and store … an incoming phone call 15 for the user 30….The voice-based processor 220 may be embodied on the device 100”. And see [0034] and Fig. 2: “The recording and/or the transcript is forwarded to the incoming communication analyzer 230 for analysis”. And see [0051]: “In one embodiment, one or more components of the system 200 may reside on one or more server devices”. When the voice-based processor 220 is embodied on the device 100 and the incoming communication analyzer 230 of the system 200 resides on one server, Baracaldo teaches that the second device hosting the incoming communication analyzer 230 of the system 200 in communication with the classical computer apparatus , the second device (emphasis added to show the difference between the claim and the reference) comprising: 
a (see [0051]: “In one embodiment, one or more components of the system 200 may reside on one or more server devices”. A server device inherently comprises a processor) configured to: 
receive the(see [0034] and Fig. 2: “The recording and/or the transcript is forwarded to the incoming communication analyzer 230 for analysis. The voice-based processor 220 may be embodied on the device 100”.  And see [0051]: “In one embodiment, one or more components of the system 200 may reside on one or more server devices”. When the voice-based processor 220 is embodied on the device 100 and the incoming communication analyzer 230 of the system 200 resides on one server, Baracaldo teaches the server device configured to: receive the communication variables from the classical computing apparatus), and 
analyze the (see [0030]: “The scam prevention system 200 comprises, but is not limited to, the following components: (1) an incoming communication analyzer 230 configured to intercept an incoming communication 10 (FIG. 1) targeting the user 30 and analyze the incoming communication 10 to determine a corresponding risk assessment metric and risk classification for the incoming communication 10 (e.g., standard incoming communication, suspicious incoming communication, etc.),”. And see [0038]: “the incoming communication analyzer 230 may compare an incoming communication 10 against signatures of existing/known scams, unwanted solicitations, and social engineering tactics scammers/telemarketers may employ (e.g., signatures included in the data set 390), and provide a predicted classification class representing a detected/predicted scam type for the incoming communication 10. Examples of predicted classification classes include, but are not limited to, the following: none (i.e., the incoming communication 10 does , 
wherein either the at least one processor or the processor of the second device (emphasis added to show the difference between the claim and the reference) (see [0051]: “In one embodiment, one or more components of the system 200 may reside on one or more server devices”) are configured to: 
determine that the actual context of the communication poses at least potential for a security threat to one or more of the communication parties (see [0043]: “the incoming communication analyzer 230 comprises a risk assessment unit 235 configured to perform a risk assessment for an incoming communication 10. Specifically, the risk assessment unit 235 receives integrated analysis/classification results for the incoming communication 10 from the discrepancy and integration unit 234, computes a risk assessment metric for the incoming communication 10 based on the results received, and determines a risk classification for the incoming communication 10 based on the risk assessment metric. For example, if the risk assessment metric exceeds a pre-determined threshold (e.g., the risk assessment metric is very high as a detected/predicted scam type for the incoming communication 10 is a known scam), the incoming communication 10 may be classified as suspicious incoming communication”), and 
in response to determining that the actual context poses the security threat, transmit an indication of the at least potential for the security threat (see [0024]: “If the scam prevention system provide a warning to the user 30 (e.g., remind the user 30 of a risk report previously generated for the incoming communication 10, flash a warning light, play a warning sound/song, etc.)”).
Baracaldo teaches a second device performing a real-time analysis to control in real time a classical computing apparatus 100 in communication with the second device (see [0047]: “The live phone call analyzer unit 260 supports real-time analysis of a conversation between the user 30 and a recipient of the outgoing phone call to detect attributes that indicate phishing, scams, telemarketing, etc.”. And see [0050]: “Examples of interventions the ECA reaction unit 250 may perform include, … triggering a warning to warn the user 30 of risks (e.g.,…flashing a warning light such as a red light on the device 100”).

2) Williams (US 2014/0214257) teaches that a second device (see abstract: “Systems and methods for integrating quantum computing systems into mobile systems for the purpose of providing real-time, quantum computer-based control of the mobile systems are described”) in communication with a classical computing apparatus (see [0039]: “a mobile system (such as mobile system 100) may include an on-board digital computer system”. And see [0041]: “FIG. 3 illustrates an exemplary digital computer system 300 including a digital computer processor 306 that may be used to perform classical digital processing tasks described in the present systems and methods”. The Examiner interprets the digital computer system 300 as “a classical computing apparatus”) is a quantum optimizer (see [0024]: “the quantum computing operation performed by quantum computing subsystem 101 may include a real-time optimization of at least one parameter of navigation subsystem 103 based on data from data Behavior control module 122/250 may provide an interface between quantum processor 121/200 and an on-board digital computer system”. The Examiner interprets quantum processor 121/200 performing optimization and interfacing with the digital computer system as “a quantum optimizer in communication with the classical computing apparatus”) comprising a quantum processor (see [0035] and Fig. 2: “the term "quantum processor" is used to generally describe a collection of physical qubits (e.g., qubits 201 and 202) and couplings therebetween (e.g., coupler 211)”).
Williams teaches a quantum optimizer performing a real-time analysis to control in real time a classical computing apparatus in communication with the quantum optimizer (see abstract: “Systems and methods for integrating quantum computing systems into mobile systems for the purpose of providing real-time, quantum computer-based control of the mobile systems are described”).

3) Brace (US 6,943,724) teaches to pre-analyze one or more of the captured variables to (i) determine whether the variables are capable of being analyzed by a second processor (emphasis added to show the difference between the claim and the reference) (see column 17, lines 27-42 and Fig. 9: “As an initial step 804, one or more preprocessing functions may be performed on the SAR image. As described above, each pre-processing step may include various types of filtering, clutter detection, and streak detection. This preprocessing step may also be performed as an initial mover check to determine if additional processing needs to be performed on the particular image. If at step 806 determination is made that additional processing will be performed on the image, at step 810 the first step in the analysis will begin by accessing a database which includes the previously stored mathematically generated matched filters. At this point, the matched filters will be retrieved and employed to analyze each of the images to filter for certain types of movers”. The Examiner interprets “the matched filters” “retrieved” from “a database” and used to process image in step 812 as “a second processor”. The Examiner further interprets preprocessing the SAR images “to determine if additional processing needs to be performed on the particular image” using “matched filters” “retrieved” from “a database” as “to pre-analyze one or more of the captured variables to (i) determine whether the variables are capable of being analyzed by a second processor”).

4). Sugar (US 9,165,556) teaches to (ii) determine a subset of communication variables from the captured communication variables that require processing, and transmit the subset of communication variables to a second processor (emphasis added to show the difference between the claim and the reference) (see claim 8: “identifying, by said central processor, an audio file segment, wherein said audio file segment is a smaller portion of said audio file; and providing said audio file segment to said distributed processor to perform at least the step of identifying said candidate phrase in said audio file”. The Examiner interprets the central processor identifying the audio file segment that is a smaller portion of said audio file and providing said audio file segment to said distributed processor to identify a candidate phrase as “to determine a subset of communication variables from the captured communication variables that require processing, and transmit the subset of communication variables to a second processor”). 

Before the effective filing date of the claimed invention, it would not have been obvious to a person of ordinary skill in the art 
first to let the second device performing a real-time analysis to control in real time a classical computing apparatus in communication with the second device taught by Baracaldo be a quantum optimizer comprising a quantum processor, as taught by Williams;

finally to configure the at least one processor of the classical computing apparatus taught by Baracaldo modified in view of Williams and Brace to pre-analyze one or more of the captured communication variables to (ii) determine a subset of communication variables from the captured communication variables that require processing by the quantum processor of the quantum optimizer, and transmit the subset of communication variables to the quantum optimizer, as similarly taught by Sugar.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A non-patent literature entitled “How quantum computation will be a goldmine for the financial world" by Richard Prime teaches the following: “Another clear benefit lies in fraud detection. Automated fraud detection relies on pattern recognition. Quantum computers can support highly effective pattern recognition algorithms, and are intrinsically able to work with complicated statistical problems. This means that even more sophisticated acts of fraud can be detected automatically by self-learning networks. In addition, this can detect network activity that might be harmful to an organisation, enabling early intervention” (see page 3, the first two paragraphs).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIMEI ZHU whose telephone number is (571)270-7990. The examiner can normally be reached 10am-6pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIMEI ZHU/Examiner, Art Unit 2495                                                                                                                                                                                                        

/HENRY TSANG/Primary Examiner, Art Unit 2495